Judgment unanimously modified, as a matter of discretion in the interest of justice by vacating the sentence imposed as a persistent felony offender and by sentencing defendant as a second felony offender to an indeterminate term having a maximum term of 10 years and a minimum term *49of 5 years (Penal Law § 70.06 [3] [c]; [4] [b]; CPL 470.15 [3] [c]), and otherwise, judgment affirmed. (Appeal from judgment of Supreme Court, Monroe County, Reed, J. — burglary, second degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Schnepp, JJ.